Citation Nr: 0401102	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to additional dependency benefits for veteran's 
son from his 18th birthday as a child over 18 attending 
school.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
January 1946.  He died in November 1967.  The appellant is 
the veteran's former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's claim for additional dependency 
benefits for a dependent son for a period of schooling 
commencing at or about his 18th birthday from September 1981 
to June 1982.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Following the veteran's death in November 1967, the 
appellant was awarded entitlement to death pension, including 
additional benefits for two children of their union.  

3.  The appellant was subsequently found to have entered into 
a common law marriage with a man, and her entitlement to VA 
death pension as surviving spouse of the veteran was 
terminated effective in March 1981.  

4.  The appellant's subsequent request for payment of 
additional dependency benefits for her son resulted in the RO 
initiating and requesting a direct application from the son 
as he had attained age 18, and as the appellant was no longer 
entitled to recognition as the veteran's surviving spouse for 
VA purposes.  

5.  The RO notified the son at his correct address in April 
1982 that he needed to submit his own claim for dependency 
benefits based upon schooling continued beyond age 18, there 
is no indication that this notification was returned as 
undeliverable, and the son never responded at any time 
thereafter to present.  


CONCLUSION OF LAW

The criteria for payment of additional dependency benefits 
have not been met.  38 U.S.C.A. §§ 101, 5100, 5102, 5103, 
5103A, 5107; (West 2002); 38 C.F.R. §§ 3.57, 3.667 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the appellant's claim.  The VCAA 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.  

This claim was initiated by the appellant in January 2002, 
requesting payment of dependency benefits arguably payable 
not to the appellant but to a son from September 1981 to June 
1982, almost 20 years prior to the filing of the claim.  The 
RO notified the appellant and representative of the laws and 
regulations applicable to her claim, of the reasons and bases 
for denial of that claim, and of  the evidence necessary to 
substantiate that claim in the decision on appeal in February 
2002 and the statement of the case in January 2003.  The 
appellant and representative were informed of the laws and 
regulations governing VCAA, including the duties to assist 
and notify in the January 2003 statement of the case.  This 
claim was denied both because the appellant was not 
demonstrated to be the proper claimant and because the proper 
claimant, the son, had not filed a claim within one year of 
the date of his putative entitlement commencing in 1981.  The 
appellant did not identify the existence of any additional 
relevant evidence to substantiate her claim during the 
pendency of this appeal, but simply argued that payment 
should be made, both to her and her son.  The appellant has 
not argued, nor does the evidence on file reveal, that there 
remains any additional relevant evidence which has not been 
collected for review which is relevant to this particular 
claim.  The Board finds that the appellant has been informed 
of the evidence which she must present and the evidence which 
VA already had on file, and that there remains no reasonable 
likelihood that any additional evidence relevant to this 
claim is available for collection and review.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The term "child" means, among other things, an unmarried 
person who is under the age of 18 years or who, after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101 (4); 38 C.F.R. 
§ 3.57(a)(i)(iii).  

Additional pension or compensation may be paid from a child's 
18th birthday based upon school attendance, if the child was 
at that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  
38 C.F.R. § 3.667(a)(1).  Pension or compensation based upon 
a course of instruction at an approved educational 
institution which was begun after a child's 18th birthday may 
be paid from the commencement of the course, if a claim is 
filed within one year from that date.  38 C.F.R. 
§ 3.667(a)(2).  

Analysis:  The veteran had combat service during World War II 
and, during his lifetime, was awarded service connection for 
residuals of shell fragment wounds and scars, and for 
psychiatric disability.  The veteran and the appellant were 
married in June 1963, and a son was born from that marriage 
in September 1963.  The veteran was in receipt of a 
70 percent evaluation for schizophrenic reaction, catatonic 
type, and a total rating based upon individual 
unemployability, both effective from January 1964.  The award 
for schizophrenic reaction was increased to 100 percent in 
August 1967.  

The veteran died from an acute stroke in November 1967.  The 
appellant's subsequent claim for service connection for cause 
of the veteran's death was denied because his death from a 
stroke was not shown to be caused by service-connected 
disability.  The appellant was approved for payment of death 
pension benefits with an additional award based upon two 
children, including the son at issue, born of that marriage.  
Information discovered from another Federal department and a 
field investigation resulted in the issuance of an 
administrative decision by the RO in December 1981, which 
found that the appellant had been living with a man in a 
husband and wife relationship from at least March 1981.  
Children were born of that relationship, and the appellant 
had obtained a Social Security card, driver's license and 
other identification in the man's last name.  As a result of 
this relationship, the administrative decision resulted in 
termination of her recognition as surviving spouse of the 
veteran for payment of pension benefits, effective from March 
1981, and she was so notified.  

In March 1982, the appellant submitted a claim for additional 
dependency benefits on behalf of her son, on the basis of his 
continued schooling past the age of 18.  The son was born in 
September 1963 and attained his 18th birthday in September 
1981.  Because the appellant was no longer recognized as the 
veteran's surviving spouse but because the son remained the 
veteran's surviving son, the RO directly notified the son in 
April 1982 at his correct address that it was necessary for 
him to initiate a claim for dependency benefits based upon 
enrollment in a course of education beyond age 18 in his own 
right.  The evidence shows and there is no argument to the 
contrary that the son never responded to this request.  

The appellant subsequently divorced the man in April 1984 and 
was thereafter readmitted to payment of pension, less an 
amount withheld to recoup a prior overpayment.  In 1989, her 
pension was terminated based upon receipt of excess income.  

In August 1995, the veteran's son filed a claim, not for 
educational benefits from age 18 to 23, but rather based upon 
his claimed status as a helpless child.  This claim was 
subsequently denied by the RO, and this denial was upheld by 
the Board in a decision issued in July 2002.  The son was not 
shown by the competent evidence of record to have become 
disabled from any form of gainful employment on or before his 
18th birthday.  

Some 20 years after the son is alleged to have attended 
qualifying schooling from September 1981 through June 1982, 
his mother the appellant filed a claim for additional VA 
educational dependency benefits.  At the time she filed this 
initial application in March 1982, it was already determined 
that she was not recognized as the veteran's surviving spouse 
for VA benefit purposes and the son had already attained the 
age of 18 years.  The RO properly notified the son that it 
was necessary that he file a claim in his own right for any 
benefits to which he might be entitled, and there is no 
evidence or argument that this notification was returned as 
undeliverable by the Postal authorities or otherwise not 
received by the son.  

The appellant in this case is not the proper claimant, 
although she may have subsequently regained status as the 
veteran's surviving spouse.  The proper claimant for benefits 
for the son beyond age 18 would be the son himself (absent 
evidence that the son is unable to manage his own financial 
affairs or that his mother had been appointed his guardian or 
fiduciary).  Although the appellant points out that such 
benefits might have been payable for a period prior to the 
son's 18th birthday, the original March 1982 claim stated 
that the son's schooling had commenced on September 14, 1981, 
only 14 days before the son's 18th birthday.  The regulations 
clearly provide that although such benefits may be payable to 
a child for schooling beyond age 18, that such payment may be 
made from commencement of the training so long as a claim is 
filed within one year from that date.  38 C.F.R. 
§ 3.667(a)(2)

In any event, there is no evidence that the son filed a claim 
for additional VA dependency benefits as a child over 18 
attending school at any time, let alone within one year from 
the date of commencement of that schooling in September 1981.  
The RO notified the son, well within that one year period, 
that a formal claim from him was necessary, and he did not 
respond.  In the absence of a timely filing for such benefits 
by the son, a claim payable to him for such benefits may not 
be made.  The appellant was not in 1982 and is not now a 
proper claimant, but in the absence of a timely claim, 
payment may not be made to any person based upon the son's 
schooling beyond age 18 from September 1981 to June 1982.  


ORDER

Entitlement to additional dependency benefits for son from 
his 18th birthday as a child over 18 attending school is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



